PER CURIAM.
Appellant, Dennis M. Whitney, has been an inmate of the Florida State Prison since 1960, awaiting execution on a death sentence on one homicide and serving a life sentence on another. In Arizona, he was charged by a criminal complaint on March 23, 1960 with two counts of first degree murder. On May 9, 1960, a detainer was lodged against him at the Florida State Prison. On January 31, 1964, appellant wrote a letter to the Maricopa County Sheriff’s Office, asking that he be given a speedy trial on the charges of murder in Arizona. This letter was forwarded to the Maricopa County Attorney’s Office, but seemingly no reply was made ' thereto. Some time in January 1969, appellant wrote to the Maricopa County Attorney, again requesting a speedy trial. He was advised by letter dated February 4, 1969 that Arizona intended to return him to this jurisdiction when he was released by Florida.
On June 17, 1970, appellant filed a motion in the justice court in which the complaint for murder was lodged, requesting that the complaint be dismissed On the ground he had been denied the right to a speedy trial. On February 22, 1971, appellant’s motion was denied. Appellant then appealed to the Superior Court of Maricopa- County, where his appeal was dismissed for lack of jurisdiction, and his appeal to this Court followed.
The right of appeal in criminal cases was unknown to the common law. State v. Moore, 48 Ariz. 16, 18, 58 P.2d 752 (1936). It is purely statutory and does *278not exist in absence of statute. State ex rel. Murphy v. Superior Court, 25 Ariz. 226, 234, 215 P. 538, 541 (1923). There is no provision either in Arizona’s Constitution, by statute or criminal rule which permits an appeal to the Superior Court or to this Court from a denial of a motion to dismiss a criminal complaint.
Appeal ordered dismissed.